DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on August 16, 2019, in parent Application No. 16/421,585, filed on May 24, 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 11,200,245. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 14 of the Patent contain every element of claims 1 – 20 of the instant application, and as such anticipate claims 1 – 20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauer, U.S. PG-Pub. No. 2019/0317940 (hereafter, “Bauer”).

As to Claim 1, Bauer discloses: a method, performed by one or more processors, the method comprising:
providing a first prefix tree data structure representing a first data set comprising a first plurality of strings, the first prefix tree data structure comprising a first set of nodes and a first set of edges, each node of the first set of nodes representing a character, a first edge of the first set of edges connecting a first node to a second node, the first node representing a first character in a first string of the first plurality of strings, the second node representing a second character being a subsequent character of the first character in the first string ([0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree);
providing a second prefix tree data structure representing a second data set comprising a second plurality of strings, the second prefix tree data structure comprising a second set of second and a second set of edges, each node of the second set of nodes representing a character, a second edge of the second set of edges connecting a third node to a fourth node, the third node representing a third character in a second string of the second plurality of strings, the fourth node representing a fourth character being a subsequent character of the third character in the second string ([0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree);
performing a search to identify one or more matches between the first plurality of strings and the second plurality of strings and one or more approximate matches between the first and second plurality of strings within a maximum distance k, the search comprising traversing the first prefix tree data structure using a depth-first search algorithm to identify the one or more matches and the one or more approximate matches in the second prefix tree data structure ([0181], referring to string matching and approximate string matching; [0137], referring to depth first tree traversal; [0496], referring to string matching distance); and
generating an output comprising the one or more matches and the one or more approximate matches ([0181], referring to generating an output tree).

As to Claim 2, Bauer discloses: traversing the second prefix tree data structure using the depth-first search algorithm to identify one or more second matches and one or more second approximate matches in the first prefix tree data structure ([0181], referring to string matching and approximate string matching; [0137], referring to depth first tree traversal); and
generating a second output comprising the one or more second matches and the one or more second approximate matches ([0181], referring to generating an output tree).

As to Claim 3, Bauer discloses: wherein the depth-first search algorithm is configured such that a first prefix node is evaluated only once prior to traversing to a second prefix node at a same level as the first prefix node in a same tree data structure ([0137], referring to the process of depth first traversal).

As to Claim 4, Bauer discloses: wherein the maximum distance k is a positive integer, wherein, if a current distance measure does not exceed the maximum distance k, the depth-first search algorithm is configured to jump over a non-matching node to a descendent node of the non-matching node ([0488], referring to Levenshtein distance; and Fig. 33, showing branch skipping).

As to Claim 5, Bauer discloses: wherein the using a depth-first search algorithm comprises: comparing a first tree node in the first prefix tree data structure and a second tree node in the second prefix tree data structure to determine whether the first tree node is a match to the second tree node, the second tree node having a same depth level as the first tree node;
in response to the first tree node being a match to the second tree node, traversing to respective descendent nodes of the first tree node and the second tree node in a depth-first order and repeating the comparison until there is no match or there are no further descendent nodes;
in response to the first tree node not being a match to the second tree node: incrementing a current distance measure;
if the current distance measure does not exceed the maximum distance k, comparing one or more descendent nodes of the first tree node with one or more descendent nodes of the second tree node to identify an approximate match ([0495] – [0498], referring to the generation of a resultant match tree representing approximate string matches, tree traversal, incrementing distance and approximate string match identification).

As to Claim 6, Bauer discloses: wherein the using a depth-first search algorithm comprises: in response to the first tree node not being a match to the second tree node: if the current distance measure does not exceed the maximum distance k, comparing the first tree node with one or more descendent nodes of the second tree node to identify an approximate match, and comparing the second tree node with one or more descendent nodes of the first tree node to identify an approximate match ([0496] – [0497], referring to the approximate match identifying process, including additions, deletions, and wildcards).

As to Claim 7, Bauer discloses: wherein the maximum distance k is a Levenshtein distance (LD), being a minimum number of single character changes required to change a string ([0487], referring to Levenshtein distance).

As to Claim 8, Bauer discloses: wherein the maximum distance k is user definable through a user interface ([0452], referring to user input including ranges).

As to Claim 9, Bauer discloses: receiving the first plurality of strings and generating the first prefix tree data structure based on the first plurality of strings, and receiving the second plurality of strings and generating the second prefix tree data structure based on the second plurality of strings (0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree. Note also MPEP 2129: Admissions as Prior Art, as it relates to Applicants’ Specification at [0041], describing the generation of prefix trees using “known methods”).

As to Claim 10, Bauer discloses: storing the first prefix tree data structure and the second prefix tree data structures in respective data containers for subsequent sending to a plurality of processors for performance of the depth-first search algorithm using parallel processing ([0369], referring to distributed processing).

As to Claim 11, Bauer discloses: wherein the first plurality of strings comprises a first list of entities not permitted to access or perform one or more operations at one or more technical systems, and wherein the second plurality of strings comprises a second list of entities requesting access or performance of the operations at the one or more technical systems ([0059], referring to control information including data type information. The particular content of the data being processed by the system is immaterial, provided that Bauer is capable of processing the data using the claimed method.).

As to Claim 12, Bauer discloses: wherein the first list of entities comprises a list of network addresses, and wherein the second list of entities comprises a list of network addresses ([0059], referring to control information including data type information. The particular content of the data being processed by the system is immaterial, provided that Bauer is capable of processing the data using the claimed method.).

As to Claim 13, Bauer discloses: a non-transitory computer readable medium comprising executable instructions stored therein ([0211], referring to an embodiment including a non-transitory medium) that when executed by one or more processors, causes the one or more processors to perform:
providing a first prefix tree data structure representing a first data set comprising a first plurality of strings, the first prefix tree data structure comprising a first set of nodes and a first set of edges, each node of the first set of nodes representing a character, a first edge of the first set of edges connecting a first node to a second node, the first node representing a first character in a first string of the first plurality of strings, the second node representing a second character being a subsequent character of the first character in the first string ([0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree);
providing a second prefix tree data structure representing a second data set comprising a second plurality of strings, the second prefix tree data structure comprising a second set of second and a second set of edges, each node of the second set of nodes representing a character, a second edge of the second set of edges connecting a third node to a fourth node, the third node representing a third character in a second string of the second plurality of strings, the fourth node representing a fourth character being a subsequent character of the third character in the second string ([0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree);
performing a search to identify one or more first matches between the first plurality of strings and the second plurality of strings and one or more first approximate matches between the first and second plurality of strings within a maximum distance k, the search comprising traversing the first prefix tree data structure using a depth-first search algorithm to identify the one or more matches and the one or more approximate matches in the second prefix tree data structure ([0181], referring to string matching and approximate string matching; [0137], referring to depth first tree traversal; [0496], referring to string matching distance); and
generating a first output comprising the one or more first matches and the one or more first approximate matches ([0181], referring to generating an output tree).

As to Claim 14, Bauer discloses: an apparatus comprising: one or more processors; and a memory storing instructions, the instructions, when executed by the one or more processors ([0215], referring to an embodiment using one or more processors and memory), causing the apparatus to perform operations comprising:
providing a first prefix tree data structure representing a first data set comprising a first plurality of strings, the first prefix tree data structure comprising a first set of nodes and a first set of edges, each node of the first set of nodes representing a character, a first edge of the first set of edges connecting a first node to a second node, the first node representing a first character in a first string of the first plurality of strings, the second node representing a second character being a subsequent character of the first character in the first string ([0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree);
providing a second prefix tree data structure representing a second data set comprising a second plurality of strings, the second prefix tree data structure comprising a second set of second and a second set of edges, each node of the second set of nodes representing a character, a second edge of the second set of edges connecting a third node to a fourth node, the third node representing a third character in a second string of the second plurality of strings, the fourth node representing a fourth character being a subsequent character of the third character in the second string ([0570], referring to the use of string prefix trees; Fig. 1 shows prefix nodes and edges in a prefix tree);
performing a search to identify one or more first matches between the first plurality of strings and the second plurality of strings and one or more first approximate matches between the first and second plurality of strings within a maximum distance k, the search comprising traversing the first prefix tree data structure using a depth-first search algorithm to identify the one or more matches and the one or more approximate matches in the second prefix tree data structure ([0181], referring to string matching and approximate string matching; [0137], referring to depth first tree traversal; [0496], referring to string matching distance); and
generating a first output comprising the one or more first matches and the one or more first approximate matches ([0181], referring to generating an output tree).

As to Claim 15, Bauer discloses: traversing the second prefix tree data structure using the depth-first search algorithm to identify one or more second matches and one or more second approximate matches in the first prefix tree data structure ([0181], referring to string matching and approximate string matching; [0137], referring to depth first tree traversal); and
generating a second output comprising the one or more second matches and the one or more second approximate matches ([0181], referring to generating an output tree).

As to Claim 16, Bauer discloses: wherein the depth-first search algorithm is configured such that a first prefix node is evaluated only once prior to traversing to a second prefix node at a same level as the first prefix node in a same tree data structure ([0137], referring to the process of depth first traversal).

As to Claim 17, Bauer discloses: wherein the maximum distance k is a positive integer, wherein, if a current distance measure does not exceed the maximum distance k, the depth-first search algorithm is configured to jump over a non-matching node to a descendent node of the non-matching node ([0488], referring to Levenshtein distance; and Fig. 33, showing branch skipping).

As to Claim 18, Bauer discloses: wherein the using a depth-first search algorithm comprises: comparing a first tree node in the first prefix tree data structure and a second tree node in the second prefix tree data structure to determine whether the first tree node is a match to the second tree node, the second tree node having a same depth level as the first tree node;
in response to the first tree node being a match to the second tree node, traversing to respective descendent nodes of the first tree node and the second tree node in a depth-first order and repeating the comparison until there is no match or there are no further descendent nodes;
in response to the first tree node not being a match to the second tree node: incrementing a current distance measure;
if the current distance measure does not exceed the maximum distance k, comparing one or more descendent nodes of the first tree node with one or more descendent nodes of the second tree node to identify an approximate match ([0495] – [0498], referring to the generation of a resultant match tree representing approximate string matches, tree traversal, incrementing distance and approximate string match identification).

As to Claim 19, Bauer discloses: wherein the using a depth-first search algorithm comprises: in response to the first tree node not being a match to the second tree node: if the current distance measure does not exceed the maximum distance k, comparing the first tree node with one or more descendent nodes of the second tree node to identify an approximate match, and comparing the second tree node with one or more descendent nodes of the first tree node to identify an approximate match ([0496] – [0497], referring to the approximate match identifying process, including additions, deletions, and wildcards).

As to Claim 20, Bauer discloses: wherein the maximum distance k is a Levenshtein distance (LD), being a minimum number of single character changes required to change a string ([0487], referring to Levenshtein distance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167                                                                                                                                                                                                        
/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167